DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 36, 41, 43 and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melman et al., (IMAJ, 2007), as evidenced by Melman et al (Hum Gen Ther, 2006) and McCobb et al (Am J Phys, 1995).  This rejection is maintained for reasons made of record in the Office Action dated 12/15/2021 and for reasons set forth below.

Regarding the claim amendments, they are intended use limitations in a claim to a composition. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). (MPEP 2111.02).  All of the prior art teachings indicate the compositions of Melman et al (2007) could be used as recited, or actually meet the intended use limitations (e.g. treatment of overactive bladder).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the recited amount of 16,000ug is novel and non-obvious.
Such is not convincing.  Said limitation is an intended use limitation.  It does not limit the claimed composition in any significant way for reasons above and reasons of record.  All that is required is that the compositions of the prior art be able to be formulated as claimed, i.e. be “…administered in a unit dose of at least 16,000 ug…”. Said compositions of the prior art could be so formulated when used, given the evidence cited.  Applicants arguments are directed to method steps, i.e. methods of administering a given dosage, not the actual structure of the claimed composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-33, 36-37, 41, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al (WO2015/021061)  in view of Melman et al (Hum Gen Ther, 2006).  This rejection is maintained for reasons made of record in the Office Action dated 12/15/2021 and for reasons set forth below.
Regarding the claim amendments, they are intended use limitations in a claim to a composition. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). (MPEP 2111.02).  All of the prior art teachings indicate the compositions of Melman et al (2007) could be used as recited, or actually meet the intended use limitations (e.g. treatment of overactive bladder).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the recited amount of 16,000ug is novel and non-obvious.
Such is not convincing.  Said limitation is an intended use limitation.  It does not limit the claimed composition in any significant way for reasons above and reasons of record.  All that is required is that the compositions of the prior art be able to be formulated as claimed, i.e. be “…administered in a unit dose of at least 16,000 ug…”. Said compositions of the prior art could be so formulated when used, given the evidence cited.  Applicants arguments are directed to method steps, i.e. methods of administering a given dosage, not the actual structure of the claimed composition.

Claims 44, 47, 50, 51, 55, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al (WO 2015/021061) in view of Melman et al (Hum Gen Ther, 2006) as applied to claim 32 above, in further view of Alvandi et al (US2017/0258878). This rejection is maintained for reasons made of record in the Office Action dated 12/15/2021 and for reasons set forth below.

Regarding the claim amendments all of the prior art teachings indicate the compositions of Melman et al (2015, 2006) could be used as recited, or actually meet the intended use limitations (e.g. treatment of overactive bladder).  Furthermore, the court has found that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  That is the case here, as the general conditions (i.e. administration of ug quantities of the vectors of the prior art) have already been established.  It is thus not inventive to establish an optimal dosage range that is also in the ug range, and well within the scope of extrapolation using the ug/Kg analysis of record.  
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicants essentially assert that the recited amounts of 16,000 ug or 24,000 ug is novel and non-obvious.
Such is not convincing for the reasons set forth above.  The prior art had established a working, general range of using the claimed vectors to treat the claimed disease(s).  It is thus obvious and non-inventive to increase said dose in order to find an optimum or workable range, particularly in light of the scaling up of the dosage due to body weight as previously set forth.  Applicants protests of a “scaling factor” are noted, but are not backed by any evidence as to why or how said factor should be applied.  To the contrary, scaling dosage by weight or mass, e.g. ug/kg, is a common practice to arrive at a starting dose.  Given the evidence available, the Examiners finding of a relatively large dose (~24 ug) used by the relevant art is equally convincing as the lower range (~4 ug) provided by applicants.

Claim Objections
Claims 55 and 56 are objected to because of the following informalities:  the claims begin with “The pharmaceutical composition of claim 44….”, yet claim 44 is a method of treatment.  Appropriate correction is required.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633